Title: To Thomas Jefferson from Adamantios Coray, 31 December 1823
From: Coray, Adamantios
To: Jefferson, Thomas

A MonsieurMonsieur Th. Jefferson, ancien président des États-Unis, hommage de l’éditeur; qui eût l’honneur de lui écrire le 7 Mars, en lui recommandant M. Alexandre Contostavlo. Editors’ TranslationTo Mr.Mr. Thomas Jefferson, former president of the United States, with the compliments of the publisher; who did the honor of writing a recommendation for Mr. Alexandre Contostavlo on March 7.